Citation Nr: 0101110	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-27 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that the issue of eligibility for Dependent's 
Educational Assistance under 38 U.S.C.A. Chapter 35 was 
denied in the May 1996 rating decision on appeal and 
certified for appeal.  This is a derivative issue.  In the 
absence of a specific claim for this benefit, the Board does 
not believe the issue is on appeal.  However, an explanation 
of the issue shall be provided in the Reasons and Bases for 
the decision.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996.  The cause 
of death was certified as nosocomial pneumonia due to or as a 
consequence of acute respiratory distress syndrome, influenza 
B pneumonia and idiopathic pulmonary fibrosis.

2.  At the time of the veteran's death, service connection 
was in effect for status post lateral meniscectomy and 
debridement of the medial femoral condyle, right knee, with 
traumatic arthritis, status post right knee fusion at a 
favorable angle, evaluated as 30 percent disabling.

3.  The veteran's service-connected right knee disability did 
not cause or contribute to his demise.

4.  Idiopathic pulmonary fibrosis is not attributable to 
service.

5.  Sarcoidosis was not diagnosed in service, within one year 
after separation from service, and did not cause or 
contribute to the veteran's death.

6.  Competent evidence attributing the cause of death to 
active service or exposure to Agent Orange has not been 
presented.


CONCLUSIONS OF LAW

1.  A service-connected right knee disorder did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

2.  The cause of the veteran's death, nosocomial pneumonia 
due to acute respiratory distress syndrome, influenza B 
pneumonia, and idiopathic pulmonary fibrosis, is not 
attributable to service or to exposure to Agent Orange in 
service.  38 U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2000).

3.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 1991); 38 C.F.R. 
§§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in February 1996.  The appellant alleges 
that the cause of the veteran's death was pulmonary fibrosis 
or sarcoidosis that was manifest within one year from the 
veteran's separation from active service.  She further 
alleges that the veteran developed lung complications due to 
exposure to Agent Orange in service.

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service- 
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2000).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, "singly or jointly with another condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown. 
Id.  

Service connection can be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for sarcoidosis if it becomes manifest to a 
degree of 10 percent within one year of separation from 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

With respect to veterans exposed to Agent Orange during 
service in Vietnam, 38 C.F.R. § 3.309(e) provides that 
diseases covered by the statute be service-connected even if 
there is no record of the disease in service, provided that 
all requirements under 38 C.F.R. § 3.307(a)(6) are met, and 
no affirmative evidence to rebut service incurrence is 
presented.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection will be 
established for chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and sub-acute 
peripheral neuropathy (The term "acute and sub-acute 
peripheral neuropathy" denotes transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.); porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma even though 
there is no record of such disease during service if the 
requirements of 38 C.F.R. § 3.307(a)(6) and (d) are 
satisfied.  38 U.S.C.A. §§ 1101, 1113, 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.309(e) (2000).  The provisions of 
38 C.F.R. § 3.307(a)(6) and (d) (2000) provide, in pertinent 
part, that:

(a)(6) Diseases associated with exposure to certain herbicide 
agents. (i) For the purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era, 
specifically: 2,4-D; 2,4,5- T and its contaminant TCDD; 
cacodylic acid; and picloram.  (ii) The diseases listed at 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  (iii) A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (2000).

When there is no evidence that the veteran has developed an 
enumerated disease, the Board may not presume Agent Orange 
exposure.  In order to establish service connection, the 
appellant must submit evidence of exposure to Agent Orange 
during service in addition to competent evidence of a current 
disability with a link to service.  McCartt v. West, 12 Vet. 
App. 164 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (1994).  

Given that service connection was not in effect for 
pneumonia, acute respiratory distress syndrome or idiopathic 
pulmonary fibrosis, it is necessary to determine if such 
disability was incurred in or aggravated during active 
service, or was presumed to have been.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant submitted her claim in February 1996.  
In March 1996, the RO requested that she provide the names of 
any treatment providers and location of any treatment records 
for the immediate post-service period.  She responded in 
April 1996 that the veteran's private physician, Dr. M. had 
sold his practice to Dr. Y.  Records from the immediate post-
service period had been destroyed.  She identified treatment 
at the VA Medical Center, Jackson during that period, and 
these were previously obtained by the RO.  The RO attempted 
to obtain records from Drs. M. and Y. and the claims folder 
contains the negative responses by both offices.  In April 
1996, the appellant was contacted by the RO and notified that 
the RO was unable to obtain the private records.  She was 
informed that it was her responsibility to obtain and submit 
the medical evidence.  The National Personnel Records Center 
has certified that all the service medical records were in 
possession of the RO.  The records custodian from Dyess Air 
Force Base stated there were no records for the veteran at 
that facility.  Terminal hospitalization, preliminary and 
final autopsy results, and the death certificate were 
obtained.  The Board remanded the appeal in May 1999 for the 
development of additional medical evidence and medical 
opinion.  The evidence requested was obtained and a medical 
opinion was furnished that addressed the questions posed by 
the Board.  The Board finds the development conducted in 
response to the Remand complied with the Remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  It is the Board's 
impression that all evidence identified by the appellant 
relative to this claim that is available has been obtained 
and associated with the claims folder.  Furthermore, there is 
no indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

The veteran died in February 1996.  The cause of death was 
certified as nosocomial pneumonia due to or as a consequence 
of acute respiratory distress syndrome, influenza B pneumonia 
and idiopathic pulmonary fibrosis.

At the time of the veteran's death, service connection was in 
effect for status post lateral meniscectomy and debridement 
of the medial femoral condyle, right knee, with traumatic 
arthritis, status post right knee fusion at a favorable 
angle, evaluated as 30 percent disabling.  

Service medical records documented normal chest X-rays at 
enlistment in July 1966, and in May 1967, January 1968 and 
July 1970.  He was treated for an acute diffuse upper 
respiratory infection with undetermined organism in January 
1968.  In March 1968 his cough was gone and he was feeling 
better.  He had an upper respiratory infection in April 1969.  
A chest X-ray was questionable in October 1969 and rhonchi 
were noted throughout his chest when he was complaining of a 
cold.  His chest X-ray was negative and his lungs were normal 
at the time of the June 1970 separation examination.  He 
denied shortness of breath or chronic cough.

The veteran was discharged from service in August 1970.  In a 
September 1970 VA examination, no abnormal findings were made 
as to the lungs and an associated chest X-ray was normal.

A chest X-ray taken in June 1971 found some fibrotic changes 
and mild emphysematous changes in the apical portions of both 
upper lobes, possibly representing chronic reinfection 
tuberculosis or histoplamosis, minimal activity.  
Reexamination in August 1971 showed no change.  A VA 
examination in August 1971 indicated that the lungs were 
essentially negative to detailed physical examination, but 
noted the June 1971 chest X-ray.  A diagnosis of apical 
fibrosis and emphysematous changes bilaterally, minimal and 
of undetermined cause was made.

Private medical records in 1994 documented a complaint of low 
energy level and shortness of breath with light exertion.  He 
had smoked for 35 years.  Chronic obstructive pulmonary 
disease with clubbing was diagnosed.  

A 1995 chest X-ray showed a diffuse five lobe reticulonodular 
infiltrate.  Tuberculosis testing in September 1995 was 
negative.  The veteran was referred for a pulmonary 
evaluation.  He reported a long history of mild dyspnea on 
exertion that had worsened in the prior 6-8 months.  He 
reported a nightly low-grade fever for many years.  He 
reported being treated for presumed pneumonia multiple times 
while in the military.  He reported exposure to Agent Orange 
in service, and a 15-year history of exposure to herbicides 
that had caused coughing and congestion.  He did not know the 
name of that material.  He reported a 40-year history of 
tobacco use.  Bilateral reticulonodular infiltrate of 
uncertain etiology was indicated.  The examiner felt it was a 
chronic fibrotic process.  An infectious etiology was also 
considered, as well as sarcoidosis and collagen vascular 
disease despite no apparent evidence of rheumatoid arthritis.  
Fiberoptic bronchoscopy conducted in October 1995 revealed 
negative acid fast bacilli, negative fungal smears, and 
negative gram stains.  Biopsy showed interstitial fibrosis 
with chronic inflammation.  Pulmonary function tests revealed 
moderate restrictive disease with decreased diffusion.  He 
was thought to have end-stage sarcoidosis.

The veteran was seen again in October 1995 after completion 
of the bronchoscopy.  He had a moderate to severe 
interstitial lung disease of uncertain etiology.  Preliminary 
data showed no evidence of tuberculosis or fungal infection.  
There was no evidence of sarcoidosis, however the biopsies 
were of limited size and therefore this could not be 
completely excluded.  Given a family history of digital 
clubbing, a diagnosis of some type of seronegative systemic 
inflammatory arthropathy was favored.

In November 1995, private medical records stated that the 
veteran had extensive bilateral infiltrating pulmonary 
disease characterized histopathologically as chronic 
inflammation and fibrosis.  He had extensive clubbing in all 
digits that was apparently a familial trait.  There was 
nothing in either the history or examination to suggest 
hypertrophic pulmonary osteoarthropathy, sarcoidosis or 
arthritides.  Certainly his inflammatory indices could have 
resulted from his primary pulmonary process.

December 1995 VA Medical Center records documented complaints 
of progressive coughing and shortness of breath.  The veteran 
reported that his shortness of breath had increased 
significantly 3-4 years prior.  Interstitial lung disease was 
diagnosed.  A December 1995 chest X-ray was reported as, 
"heart size normal, bilateral, diffuse reticulonodular 
(coarse interstitial) changes- prominent left hilum- 
questionable chronic changes secondary to prior lung disease- 
sarcoid or other granular disease."  The veteran indicated 
that he had been told he had sarcoidosis and a diagnosis of 
probable sarcoidosis based on that history and evaluation was 
made.

The veteran was admitted to the VA Medical Center in January 
1996 for work-up of his pulmonary problems.  He reported a 
history of multiple episodes of presumed pneumonia and 
exposure to tuberculosis in the 1970's.  His skin testing was 
negative for tuberculosis at that time.  He reported past 
exposure to welding gases, Agent Orange and herbicides.  He 
had a smoking history of 40-80 pack years.  Pulmonary 
function testing showed severe restrictive defects and 
severely impaired gas exchange.  He returned from a visit 
home with increased shortness of breath.  His condition 
remained poor with increased respiratory distress.  He was 
placed on a ventilator.  Brochoscopy was negative for viral 
pathogens, but was positive for influenza B.  A tracheostomy 
was performed, and he slowly deteriorated over the course of 
the following few days.  Repeat brochoscopy revealed 
bacterial organisms.  He died in February 1996.  Preliminary 
autopsy revealed massive pneumonia bilaterally, diffuse 
alveola damage bilaterally, and bilateral pleural effusion.

Final autopsy results in March 1996 indicated: diffuse 
alveolar damage, acute and organizing stage, massive; 
bilateral bronchopneumonia with micro-abscess formation; 
vascular changes consistent with pulmonary hypertension; 
pulmonary fibrosis and smooth muscle hyperplasia consistent 
with chronic pulmonary disease; bilateral pleural effusion.  
The immediate cause of death was bronchopneumonia and diffuse 
alveolar damage.  The basic cause of death was chronic lung 
disease.

In April 2000, a VA examiner reviewed the veteran's claims 
folders and addressed the Board's inquiries:

a.  Is it as likely as not that 
sarcoidosis was present in 1971?  I did 
not find any documentation regarding his 
presumptive or definite diagnosis of 
sarcoidosis in 1971.

b.  Was sarcoidosis present at the time 
of the veteran's death?  Autopsy report 
did not find any evidence of sarcoidosis.

c.  If yes, was sarcoidosis a principal 
or contributory cause of the veteran's 
death?  Does not apply, see above.

d.  What was the most likely cause of the 
fibrosis identified in 1971?  Possible of 
infectious or non-infectious 
granulomatous diseases.

e.  Was there any relationship between 
the inservice manifestations and the 
fibrosis identified in 1971?  Less 
likely.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant does not contend, nor is there any evidence 
that establishes that the veteran's service connected right 
knee disability was either the principal or a contributory 
cause of the veteran's death.

The cause of death was pneumonia as a consequence of acute 
respiratory distress syndrome and idiopathic fibrosis.  None 
of these conditions were identified in service.  No examiner 
has attributed pneumonia, acute respiratory distress 
syndrome, or idiopathic fibrosis to service.  The veteran 
reported to examiners a history of multiple episodes of 
presumed pneumonia in service.  However, review of the 
service medical records does not substantiate a diagnosis of 
pneumonia.  Upper respiratory infections were diagnosed in 
service, however his chest X-ray was normal at the time of 
the June 1970 separation examination and again in September 
1970.  The April 2000 opinion indicated that after review of 
the evidence, there was a less likely relationship between 
any inservice manifestations and fibrosis identified in 1971.  
The Board assigns more probative value to the medical 
evidence in this case, since the issue to be decided is that 
of medical causality.  The probative medical evidence fails 
to establish a link between service, any inservice 
manifestations and fibrosis identified within one year after 
separation from service.

We have considered that that fibrotic changes which were 
noted in the veteran's lungs within one year after separation 
from service, were said to possibly represent a chronic 
reinfection tuberculosis or histoplasmosis.  However, 
terminal medical evidence failed to demonstrate that the 
cause of the veteran's death was due to chronic reinfection 
tuberculosis or histoplasmosis.  Testing for tuberculosis in 
1995 was negative and histoplasmosis was not reported.  No 
examiner has attributed the veteran's death to chronic 
reinfection tuberculosis or histoplasmosis.

Presumptive service connection is available when sarcoidosis 
is manifest to a compensable degree within the year after 
separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2000).  Sarcoidosis was 
initially considered as a possible diagnosis in 1995, however 
at the conclusion of testing and evaluation it was rule-out.  
Sarcoidosis was not diagnosed on final autopsy or certified 
as a cause of death.  Fibrotic changes in the veteran's lungs 
were identified within the year after his separation from 
service, but the cause was undetermined.  The Board 
attributes great probative value to the examiner's opinion in 
April 2000 that indicated after a review of all of the 
evidence, there was no evidence of sarcoidosis in 1971.  The 
preponderance of the evidence establishes that the veteran 
did not have sarcoidosis and that sarcoidosis was not 
manifest within one year of separation from service.  
Presumptive service connection is not available under the law 
for fibrotic changes of unknown etiology.

The Board has considered the appellant's contentions.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant lacks 
the medical training and expertise to offer competent 
evidence that links the cause of the veteran's death to 
service.  There is no competent evidence that supports her 
contentions.

We have also considered the appellant's contentions that the 
veteran's lung disease was due to exposure to Agent Orange in 
service.  Presumptive service connection due to Agent Orange 
exposure is permitted only for the diseases enumerated under 
the regulation.  38 C.F.R. § 3.309(e) (2000).  Idiopathic 
pulmonary fibrosis is not a disease subject to presumptive 
service connection under the regulation, and there is no 
evidence of respiratory carcinoma.  Therefore, the Board 
cannot concede exposure to Agent Orange during the veteran's 
Vietnam service.  However, the veteran had reported exposure 
to Agent Orange to examiners.  Even if the Board accepts his 
report as sufficient evidence of Agent Orange exposure, 
service connection cannot be granted.  No competent examiner 
has attributed post-service lung disease to Agent Orange 
exposure, to include idiopathic pulmonary fibrosis or acute 
respiratory distress syndrome.

We attribute more probative value to the medical evidence of 
record than the appellant's lay statements.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, the surviving spouse of a veteran 
will have basic eligibility if the veteran was discharged 
from service under conditions other than dishonorable; and a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or he died as a result of 
a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 1991); 38 C.F.R. § 3.807(a) (2000).  The 
veteran had honorable service.  It is not contended and the 
evidence does not show that a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  As discussed above, there is no competent 
evidence that the veteran died as the result of a service- 
connected disability.  This case does not meet any of the 
requisites for the payment of benefits under United States 
Code, Title 38, Chapter 35.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

